Motion for a stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before December 5, 1960, with notice of argument for the January 1961 Term of this court, said appeal to be argued or submitted when reached. The appellant’s time to serve its amended answer is hereby extended until 20 days after service upon appellant’s attorney of a copy of the order of this court determining the appeal, with notice of entry. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.